DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 Response to Amendment
	2. The amendments filed 11/01/2021 have been entered, wherein claims 1, 18 and 19 are amended. Accordingly, claims 1-20 have been examined herein. The double patenting rejections have been updated and maintained to no longer be provisional. The previous specification objections have been withdrawn due to applicant’s amendments. The previous 35 USC 112(f) invocation has been withdrawn due to applicant’s amendments. 
Claim Objections
3. Claims 10, 11, 15 and 19-20 are objected to because of the following informalities:  
Claim 10, “the longitudinal axis of the first part” should read “[[the]] a
Claim 11, “a dust collecting member” lacks proper antecedent basis because “dust collecting member” was introduced in claim 1. 
Claim 15, “an outer surface of the grill portion” lacks proper antecedent basis because “an outer surface” of a grill portion was introduced in claim 13.
Claim 19, line 6, “the first part” lacks proper antecedent basis. 
Claim 19, line 7, “the second part” lacks proper antecedent basis.
Claim 20, “a suction motor” lacks proper antecedent basis because “suction motor” was introduced in claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPUB 20160287042), hereinafter Han, in view of Soon (KR 100730948).
Regarding claim 1, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part including a dust collecting member (see Han’s annotated fig. 1 below. The first part is being interpreted to include all structure in the annotated fig. 1 below); 

    PNG
    media_image1.png
    600
    446
    media_image1.png
    Greyscale

a second part including a suction motor [0060] and a handle configured to be held by a user (see Han’s annotated fig. 1 below. The second part is being interpreted to include all structure in the annotated fig. 1 below); and 

    PNG
    media_image2.png
    595
    793
    media_image2.png
    Greyscale

wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part [0062].  
a third part configured to rotatably connect the first part and the second part, the third part having a first support extending from the first part, a second support extending from the second part and a rotation axis coupled to the first support and the second support such that the first part is rotatable with respect to the second part about the rotation axis of the third part.
However, Soon teaches a vacuum (fig. 6) with a rigid extension pipe 7. Soon then goes on to teach an improvement to the rigid extension pipe in the form of a pivoting extension pipe (fig. 1). The pivoting structure is selectively lockable by engaging or disengaging latch 40. Additionally, Soon teaches the integration of the selectively latching pivoting extension pipe is meant to prevent fatigue to the user when the user is cleaning areas such as under the sofa or the bed (top paragraph of page 2 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the selectively latching pivoting extension pipe of Soon to provide a vacuum cleaner having a selectively latching pivoting extension pipe. Doing so would increase the versatility of the vacuum to more easily reach tight spaces like under furniture in order to decrease fatigue to the user. More specifically, replacing Han’s fixed bend (located between the handle and the dust collecting member, fig. 1) with a variable bending joint (as taught by Soon) would further increase the versatility of the vacuum in order to allow the user to more easily reach tight spaces like under furniture and in order to decrease fatigue to the user (Soon, top paragraph of page 2 of the attached translation). 
a third part (Soon’s selectively latching pivoting joint is being interpreted as the third part) configured to rotatably connect the first part and the second part (Han, as modified by Soon’s pivoting joint, is configured to rotatably connect the first part and the second part (see Soon’s fig. 5)), the third part having a first support extending from the first part (Soon, fig. 3, structure indicated by element 20), a second support extending from the second part (Soon, fig. 3, structure indicated by element 10) and a rotation axis coupled to the first support and the second support such that the first part is rotatable with respect to the second part about the rotation axis of the third part (see Soon’s annotated fig. 5 below. Han has been modified to incorporate the selectively latching pivoting joint of Soon).

    PNG
    media_image3.png
    531
    619
    media_image3.png
    Greyscale

Regarding claim 2, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 1. Additionally, Han, as modified by Soon, teaches wherein the first part and the second part are in communication with each other through a flexible tube connected to the first part and the second part (Soon’s pivoting joint includes a refractory hose 30 (page 2 of the attached translation)).  
Regarding claim 3, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Soon, teaches wherein the flexible tube includes one end connected to an air discharge port of the first part and another end connected to an air inlet hole of the second part (Soon fig. 3, page 2 of the attached translation).  
Regarding claim 4, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 3. Additionally, Han, as modified by Soon, teaches wherein the flexible tube is disposed inside the third part (Soon, fig. 3).  
Regarding claim 5, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 3. Additionally, Han, as modified by Soon, teaches wherein the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part (Soon’s pivoting joint was incorporated into Han to replace Han’s fixed bend (located between the handle and the dust collecting member, fig. 1) with a variable bending joint. Han, as modified by Soon, teaches wherein the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part).
Regarding claim 7, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 1. Additionally, Han, as modified by Soon, teaches wherein the third part includes a mode setting member (Soon’s latch 40) configured to set the third part to a rotation mode in which the first part and the second part are rotatable with respect to each other (Soon, fig. 5), or a fixed mode in which the first part and the second part are not rotatable with respect to each other (Soon, fig. 4).  
Regarding claim 8, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 7. Additionally, Han, as modified by Soon, teaches wherein in the fixed mode, a longitudinal axis of the first part and a longitudinal axis of the second part are parallel to each other (see Soon’s annotated fig. 4 below. Han was modified to incorporate Soon’s pivoting joint.), and 

    PNG
    media_image4.png
    648
    311
    media_image4.png
    Greyscale

wherein in the rotation mode, the longitudinal axis of the first part and the longitudinal axis of the second part form an obtuse angle (see Soon’s annotated fig. 5 below. Han was modified to incorporate Soon’s pivoting joint.).  

    PNG
    media_image5.png
    597
    631
    media_image5.png
    Greyscale

Regarding claim 9, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 7. Additionally, Han, as modified by Soon, teaches wherein 
in the fixed mode, a center axis of a cyclone of the dust collecting member is arranged in parallel or concentrically with a center axis of the suction motor (Han teaches the dust collecting member has a cyclone chamber 410. Han also teaches a hose 23 which allows the first part to be oriented in numerous positions, while the pivoting joint is in both the fixed mode and the rotation mode. Han does not explicitly teach the orientation of the suction motor. However, Han’s hose 23 allows multiple orientations, including wherein, when in the fixed mode, a center axis of a cyclone of the dust collecting member is arranged to be parallel or concentric with a center axis of the suction motor), and 
in the rotation mode, the center axis of the cyclone of the dust collecting member and the center axis of the suction motor form an obtuse angle (Han teaches the dust collecting member has a cyclone chamber 410. Han also teaches a hose 23 which allows the first part to be oriented in numerous positions, while the pivoting joint is in both the fixed mode and the rotation mode. Han does not explicitly teach the orientation of the suction motor. However, Han’s hose 23 allows multiple orientations, including wherein, when in the rotation mode, the center axis of the cyclone of the dust collecting member and the center axis of the suction motor form an obtuse angle).  
Regarding claim 10, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 7. Additionally, Han, as modified by Soon, teaches wherein an angle formed between the longitudinal axis of the first part and a longitudinal axis of the handle is smaller in the rotation mode than in the fixed mode (see Han’s annotated fig. 1 below. Han was .  

    PNG
    media_image6.png
    599
    588
    media_image6.png
    Greyscale

Regarding claim 11, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Soon, teaches wherein the first part includes a dust collecting member detachably disposed in a mounting space (see Han’s annotated fig. 2 below), and 4Serial No.: 16/475,929 

    PNG
    media_image7.png
    708
    862
    media_image7.png
    Greyscale

wherein the dust collecting member is divided into a cyclone [0059] and a dust collecting chamber (see Han’s annotated fig. 3 below.).  

    PNG
    media_image8.png
    830
    633
    media_image8.png
    Greyscale

Regarding claim 12, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 11. Additionally, Han, as modified by Soon, teaches wherein the dust collecting member comprises: 
a container (see Han’s annotated fig. 3 below) including the cyclone [0059] and the dust collecting chamber (see Han’s annotated fig. 3 below); and 

    PNG
    media_image9.png
    830
    633
    media_image9.png
    Greyscale

a cover (cover 42, see Han’s annotated fig. 4 below) configured to open and close an open rear surface of the container (see Han’s annotated fig. 4 below; The cover 42 is a cover which closes and opens the container 41 [0066]) and to guide air discharged from the cyclone to the second part (The cover 42 has outlet 421 through which the air purified by the cyclone dust collector is discharged [0063]).  

    PNG
    media_image10.png
    631
    745
    media_image10.png
    Greyscale

Regarding claim 17, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Soon, teaches wherein an inlet of the suction motor of the second part is in communication with the flexible tube (paragraph 0062, “The air purified by the cyclone dust collector may sequentially pass through the handle pipe and the flexible hose and may flow to the body”; paragraph 0060, “The body includes a fan motor which generates suction force”; Additionally, Han was modified to incorporate Soon’s pivoting joint which includes the flexible tube.  Therefore, an inlet of the suction motor of the second part is in communication with the flexible tube).  
Regarding claim 18, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part (see Han’s annotated fig. 1 below. The first part is being interpreted to include all structure in the annotated fig. 1 below) including a suction hole formed at a tip end thereof (suction portion 21 has a suction hole (paragraph 0059)) and a dust collecting member detachably disposed in a mounting space (fig. 2, dust collecting member 40 is detachably disposed in a mounting space) communicating with the suction hole [0062]; 

    PNG
    media_image1.png
    600
    446
    media_image1.png
    Greyscale

a second part provided with a suction motor thereinside [0060] and a handle extended from one side thereof, the handle configured to be held by a user (see Han’s annotated fig. 1 below. The second part is being interpreted to include all structure in the annotated fig. 1 below. Additionally, the handle is configured to be held by a user); 

    PNG
    media_image2.png
    595
    793
    media_image2.png
    Greyscale

wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part [0062].  
Han does not explicitly teach a third part configured to rotatably connect a rear end of the first part and a leading end of the second part, the third part having a first support extending from the first part, a second support extending from the second part and a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis of the third part; and 
a flexible tube extending through the third part and configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other.
However, Soon teaches a vacuum (fig. 6) with a rigid extension pipe 7. Soon then goes on to teach an improvement to the rigid extension pipe in the form of a pivoting extension pipe (fig. 1). The pivoting structure is selectively lockable by engaging or disengaging latch 40. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the selectively latching pivoting extension pipe of Soon to provide a vacuum cleaner having a selectively latching pivoting extension pipe. Doing so would increase the versatility of the vacuum to more easily reach tight spaces like under furniture in order to decrease fatigue to the user. More specifically, replacing Han’s fixed bend (located between the handle and the dust collecting member, fig. 1) with a variable bending joint (as taught by Soon) would further increase the versatility of the vacuum in order to allow the user to more easily reach tight spaces like under furniture and in order to decrease fatigue to the user (Soon, top paragraph of page 2 of the attached translation). 
Han, as modified by Soon, teaches a third part (Soon’s selectively latching pivoting joint is being interpreted as the third part) configured to rotatably connect a rear end of the first part and a leading end of the second part (Han, as modified by Soon’s pivoting joint, is configured to rotatably connect the first part and the second part (see Soon’s fig. 5). Additionally, with respect to the direction of flow, the pivoting joint is configured to rotatably connect a rear end of the first part and a leading end of the second part), the third part having a first support extending from the first part (Soon, fig. 3, structure indicated by element 20), a second support extending from the second part (Soon, fig. 3, structure indicated by element 10) and a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis of the third part (see Soon’s annotated fig. 5 below. Han has been modified to incorporate the selectively latching pivoting joint of Soon); and 

    PNG
    media_image3.png
    531
    619
    media_image3.png
    Greyscale

a flexible tube (Soon’s pivoting joint includes a refractory hose 30 (page 2 of the attached translation)) extending through the third part (Soon, fig. 3) and configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other (paragraph 0062 of Han, “The air purified by the cyclone dust collector may sequentially pass through the handle pipe and the flexible hose and may flow to the body”; paragraph 0060, “The body includes a fan motor which generates suction force”; Additionally, Han was modified to incorporate Soon’s pivoting joint which includes the flexible tube.  Therefore, the flexible tube is configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other).
Regarding claim 19, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a dust collector (see Han’s annotated fig. 1 below. The dust collector is being interpreted to include all structure in the annotated fig. 1 below) configured to separate dust from an introduced air [0062]; 

    PNG
    media_image11.png
    600
    446
    media_image11.png
    Greyscale

a main body (see Han’s annotated fig. 1 below. The main body is being interpreted to include all structure in the annotated fig. 1 below) including a suction motor configured to generate a suction force [0060], the main body having a handle configured to be held by a user (see Han’s annotated fig. 1 below. The main body has a handle configured to be held by a user); and 

    PNG
    media_image12.png
    595
    594
    media_image12.png
    Greyscale

wherein the dust collector is configured to receive external air which moves to the main body [0062].  
 a connector configured to rotatably connect the dust collector and the main body, the connector having a first support extending from the first part, a second support extending from the second part and a rotation axis coupled to the first support and the second support such that the main body and the dust collector are mutually rotatable about the rotation axis of the connector.
However, Soon teaches a vacuum (fig. 6) with a rigid extension pipe 7. Soon then goes on to teach an improvement to the rigid extension pipe in the form of a pivoting extension pipe (fig. 1). The pivoting structure is selectively lockable by engaging or disengaging latch 40. Additionally, Soon teaches the integration of the selectively latching pivoting extension pipe is meant to prevent fatigue to the user when the user is cleaning areas such as under the sofa or the bed (top paragraph of page 2 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the selectively latching pivoting extension pipe of Soon to provide a vacuum cleaner having a selectively latching pivoting extension pipe. Doing so would increase the versatility of the vacuum to more easily reach tight spaces like under furniture in order to decrease fatigue to the user. More specifically, replacing Han’s fixed bend (located between the handle and the dust collecting member, fig. 1) with a variable bending joint (as taught by Soon) would further increase the versatility of the vacuum in order to allow the user to more easily reach tight spaces like under furniture and in order to decrease fatigue to the user (Soon, top paragraph of page 2 of the attached translation). 
a connector (Soon’s selectively latching pivoting joint is being interpreted as the connector)  configured to rotatably connect the dust collector and the main body (Han, as modified by Soon’s pivoting joint, is configured to rotatably connect the dust collector and the main body (see Soon’s fig. 5)), the connector having a first support extending from the first part (Soon, fig. 3, structure indicated by element 20), a second support extending from the second part (Soon, fig. 3, structure indicated by element 10) and a rotation axis coupled to the first support and the second support such that the main body and the dust collector are mutually rotatable about the rotation axis of the connector (see Soon’s annotated fig. 5 below. Han has been modified to incorporate the selectively latching pivoting joint of Soon).

    PNG
    media_image3.png
    531
    619
    media_image3.png
    Greyscale

Regarding claim 20, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 19. Additionally, Han, as modified by Soon, teaches wherein 
the dust collector is movable between a first position and a second position (Han teaches a hose 23 which allows the dust collector to be oriented in numerous positions, while the pivoting joint is in both the fixed mode and the rotation mode. Han’s hose 23 allows , and 
the first position is a position where a center axis of the dust collector and a center axis of a suction motor are parallel or concentric with each other (Han teaches a hose 23 which allows the dust collector to be oriented in numerous positions, while the pivoting joint is in both the fixed mode and the rotation mode. Han does not explicitly teach the orientation of the suction motor. However, Han’s hose 23 allows multiple orientations, including wherein, the first position is a position where a center axis of the dust collector and a center axis of the suction motor are parallel or concentric with each other), and the second position is a position where the center axis of the dust collector and the center axis of the suction motor form an obtuse angle(Han teaches a hose 23 which allows the dust collector to be oriented in numerous positions, while the pivoting joint is in both the fixed mode and the rotation mode. Han does not explicitly teach the orientation of the suction motor. However, Han’s hose 23 allows multiple orientations, including wherein, the second position is a position where the center axis of the dust collector and the center axis of the suction motor form an obtuse angle).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Soon as applied to claim 3 above, and further in view of Alton (US Patent 10660494).
Regarding claim 6, Han, as modified by Soon, teaches the claimed invention as rejected above in claim 3. Han, as modified by Soon, does not explicitly teach wherein the flexible tube is provided with a helical protrusion formed on its outer circumferential surface, and 
wherein a first engaging member and a second engaging member screwed to both ends of the flexible tube are provided at the air discharge port of the first part and the air inlet hole of the second part.  
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Soon to incorporate the teachings of Alton to provide spiral ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Soon’s flexible tube 30 would be modified to include ridges and grooves on its outer circumferential surface. The first support and the second support would be modified to incorporate an internally threaded engaging member to engage the ridges and grooves of the flexible tube. This modification is a simple substitution of one known connecting method for another known connecting method to obtain predictable results.
Han in view of Soon and further in view of Alton teaches wherein the flexible tube is provided with a helical protrusion formed on its outer circumferential surface (the flexible tube was modified to include spiral ridges and grooves on its outer circumferential surface), and 
wherein a first engaging member and a second engaging member screwed to both ends of the flexible tube are provided at the air discharge port of the first part and the air inlet hole of the second part (The first support and the second support were modified to screw to both ends of the flexible tube).  
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Soon as applied to claim 12 above, and further in view of Jin et al. (US PGPUB 20040187253), hereinafter Jin.
Regarding claim 13, Han in view of Soon teaches the claimed invention as rejected above in claim 12. Additionally, Han, as modified by Soon, teaches wherein the cyclone comprises: 
a grill filter member (grill filter member 43, [0065]) disposed inside the cyclone (paragraph 0065, the grill filter member 43 is disposed inside Han’s cyclone; fig. 3) to reciprocate linearly along an axial direction of the cyclone (see Han’s annotated fig. 6B below. The grill filter member 43 reciprocates linearly along an axial direction of the cyclone; [0070]); and 

    PNG
    media_image13.png
    699
    751
    media_image13.png
    Greyscale

a catching protrusion (fig. 3, protrusion 414) inclined to contact an outer surface of a grill portion (grill portion 430) of the grill filter member (paragraphs 0072 and 0073; fig. 3 and fig. 6B).  
Han, as modified by Soon, does not teach a plurality of catching protrusions inclined to contact an outer surface of a grill portion of the grill filter member. 
However, Jin teaches a filter cleaning device of a cyclone vacuum cleaner which includes a brush 53 which removes dust from the outer surface of the filter (fig. 5, paragraph 0037). As seen in fig. 5, the brush 53 has a plurality of bristles. These bristles teach a plurality of catching protrusions inclined to contact an outer surface of the filter.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Soon to further incorporate the brush teaching of Jin to provide a plurality of catching protrusions inclined to contact an outer surface of a grill portion of the grill filter member. Specifically, the brush teaching of Jin is replacing only the inclined surface of the protrusion 414 of Han (see Han’s annotated fig. 3 below which further details the modification). This modification is a simple substitution of one known filter scraping method for another known filter scraping method to obtain predictable results.

    PNG
    media_image14.png
    377
    621
    media_image14.png
    Greyscale

Regarding claim 14, Han in view of Soon and further in view of Jin teaches the claimed invention as rejected above in claim 13. Additionally, Han in view of Soon and further in view of Jin teaches wherein the cyclone comprises: 
a guide pipe (see Han’s annotated fig. 6B below; The tip end of Han’s guide pipe is modified to incorporate the brush teaching of Jin instead of the protrusion teaching of Han. Although the protrusion is modified, Han, as modified, teaches a guide pipe with a brush attached to the tip portion)

    PNG
    media_image15.png
    632
    730
    media_image15.png
    Greyscale

 configured to receive the grill portion when the grill filter member is retracted (the guide pipe temporarily receives the grill portion when the grill filter member is retracted, fig. 6B); and 
a helical guide (paragraph 0083; fig. 3, spiral portion 427a) disposed between the guide pipe and an inner circumferential surface of the cyclone (fig. 3, the spiral portion 427a is disposed between the guide pipe and an inner circumferential surface of the cyclone) and configured to guide dust and air flowing into the cyclone in a helical direction (last sentence of paragraph 0083), and 
wherein the plurality of catching protrusions (The bristles of the brush teach the plurality of catching protrusions) are disposed at a tip end of the guide pipe at intervals (the bristles of the brush are disposed at a tip end of the guide pipe at circumferential intervals).  
Regarding claim 15, Han in view of Soon and further in view of Jin teaches the claimed invention as rejected above in claim 14. Additionally, Han in view of Soon and further in view of Jin teaches wherein the grill portion is provided with a plurality of grooves on an outer surface of the grill portion (fig. 3, grill portion 430 has a plurality of grooves 431 formed on the outer surface.) so that the plurality of catching protrusions are slidably inserted into the plurality of grooves (The bristles of the scraping brush remove dust from the outer surface of the filter (Jin, paragraph 0037) by sliding along the outer surface. When the bristles hit a void of the outer surface (in other words, when the bristles slide along the grooves), a person having ordinary skill in the art would understand that the bristles dip into the grooves. Therefore, the plurality of catching protrusions are slidably inserted into the plurality of grooves.) along a longitudinal direction of the grill portion (Han’s fig. 3, the grooves 431 extend in a longitudinal direction of the grill portion).
Regarding claim 16, Han in view of Soon and further in view of Jin teaches the claimed invention as rejected above in claim 13. Han in view of Soon and further in view of Jin does not teach wherein 5Serial No.: 16/475,929 the grill filter member is elastically supported by an elastic member so as to be retractable and elastically advanced with respect to the container.
However, Jin further teaches wherein the grill filter member (fig. 5, filter 40) is elastically supported by an elastic member (fig. 5, spring 91) so as to be retractable and elastically advanced with respect to the container (Jin teaches the recovering force of the elastic spring returns the scraper to its original position (fig. 5; paragraph 0042).).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teaching of Han in view of Soon and further in view of Jin to further incorporate the elastic spring teaching of Jin to provide a spring which elastically supports the grill filter member. Specifically, it would have been obvious to incorporate a spring on Han’s grill filter member located between the guide pipe and the grill portion of the grill filter member. The grill portion and the guide pipe are also provided with spring fixing portions for securely positioning the elastic spring [0019]. Incorporating Jin’s spring teaching allows the grill filter member to return to its original position once it has been actuated (last sentence of paragraph 0015, Jin). 
Response to Arguments
5. Applicant’s arguments with respect to claims 1, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,147,421 in view of Han et al. (US PGPUB 20160287042), hereinafter Han. 
Instant Application 16/475,929
US Patent 11,147,421
A handy-stick type vacuum cleaner comprising:
A handy-stick type vacuum cleaner comprising:
a first part including a dust collecting member;
a first part configured to include a dust collection unit;
a second part including a suction motor and a handle configured to be held by a user;
a second part configured to include a suction motor and a handle;
a third part configured to rotatably connect the first part and the second part, the third part having a first support 


9.  The handy-stick type vacuum cleaner as claimed in claim 1,
wherein the first part and the second part are in communication with each other through a flexible tube connected to the first part and the second part.
wherein the first and second parts communicate with each other through a flexible tube.


Claim 1 of US Patent 11,147,421 lacks wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part.  However, Han teaches wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part (fig. 1). It would have .   

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,147,421 in view of Han et al. (US PGPUB 20160287042), hereinafter Han. 
Instant Application 16/475,929
US Patent 11,147,421
18. A handy-stick type vacuum cleaner comprising:
12. A handy-stick type vacuum cleaner comprising:
a first part including a suction hole formed at a tip end thereof and a dust collecting member detachably disposed in a mounting space communicating with the suction hole; 

a first part having a connection pipe formed in a tip thereof and configured to include a dust collection unit having a suction hole and detachably mounted in a mounting space such that the suction hole is communicating with the connection pipe;
a second part provided with a suction motor thereinside and a handle extended from one side thereof, the handle configured to be held by a user; 

a second part configured to have a suction motor disposed inside thereof and a handle extending to one side thereof, and communicate with the first part through a flexible tube;

a third part configured to rotatably connect the first and second parts with each other, the third part including: a first connection member coupled to a rear of the first part, and a second connection member coupled to a front of the second part and rotatably connected to the first connection member by a rotation shaft; and a mode setting unit configured to set a rotating mode in which the first part is rotated and a fixing mode in which the first part is not rotated by selectively locking and unlocking the first part, wherein the mode setting unit is elastically disposed in a state movable inside the second part, has a portion protruding externally from the second part, and interferes with a portion of the third part in the fixing mode.
a flexible tube extending through the third part and configured to connect a cyclone formed in the dust collecting 

	


Claim 12 of US Patent 11,147,421 lacks wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part.  However, Han teaches wherein the first part is configured to receive external air which passes through the dust collecting member and moves to the second part (fig. 1). It would have been obvious to one of ordinary skill in the art to have modified the handy-stick type vacuum cleaner recited in claim 1 of US Patent 11,147,421 to function such that the first part is configured to receive external air which passes through the dust collecting member and moves to the second part. Doing so would allow the vacuum to operate as intended. Claim 12 of US Patent 11,147,421 also lacks a cyclone formed in the dust collecting member. Han teaches a cyclone formed in the dust collecting member (cyclone dust collector 40). It would have been obvious to one of ordinary skill in the art to have modified the handy-stick type vacuum cleaner recited in claim 12 of US Patent 11,147,421 to include a cyclone formed in the dust collecting member, as taught by Han, in order to separate dirt and large-sized dust particles from the air by a centrifugal force. Doing so would allow the vacuum to function as intended.
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723